       Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 1 of 34




                UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OFAMERICA              :   NO.3:19-CR-00338

                                         (JUDGE MANNION)

MARK ERIC ICKER,                         (electronically filed)
           Defendant.

                          PLEAAGREEMENT

     The following Plea Agreement is entered by the United States

Attorney for the Middle District of Pennsylvania, the Civil Rights

Division of the United States Department of Justice and the above-

captioned defendant. Any reference to the United States or to the

Government in this Agreement shall mean the Office of the United

States Attorney for the Middle District of Pennsylvania and the Civil

Rights Division of the United States Department of Justice.

A. Violation(s), Penalties, and Dismissal of Other Cou:rts

    1. Waiver of Indictment/Plea of Guiltv. The defcndant a grees to
       waive indictment by a grand jury and plead guilty to Counts

       One and Two of a felony Information, which will be filed against

       the defendant by the United States Attorney. Count One of the

       Information will charge the defendant with a violation of Title
Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 2 of 34




  18, United States Code, $ 242, Deprivation of   Civil Rights

  Under Color of Law relating to victim S.R. The maximum

  penalty for that offense is imprisonment for a period of 10 years,

  a fine of $250,000, a maximum term of supervised release of 3

  years, to be determined by the court, which shall be served at

  the conclusion of and in addition to any term of imprisonment,

  the costs of prosecution, denial of certain federal benefits, and

  an assessment in the amount of $100. Count Two of the

  Information will charge the defendant with a violation of Title

  18, United States Code, $ 242,Depivation of     Civil Rights

  Under Color of Law relating to victim R.V. The maximum

  penalty for that offense is imprisonment for a period of 10 years,

  a fine of $250,000, a maximum term of supervised release of 3

  vears. to be determined bv the court. which shall be served at

  the conclusion of and in addition to any term of imprisonment,

  the costs ofprosecution, denial of certain federal benefits, and

  an assessment in the amount of $100. At the time the guilty

  plea is entered, the defendant shall admit to the court that the
                               2
 Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 3 of 34




     defendant is, in fact, guilty ofthe offenses charged in the

     Information. The defendant agrees that the United States may.

     at its sole election, reinstate any dismissed charges or seek

     additional charges in the event that any guilty plea entered or

     sentence imposed pursuant to this Agreement is subsequently

     vacated, set aside, or invalidated by any court. The defendant

     further agrees to waive any defenses to reinstatement ofthose

     charges. or the filing ofadditional charges, based upon laches.

     the assertion ofspeedy trial rights, any applicable statute of

     limitations. or any other ground. The calculation of time under

     the Speedy Trial Act for when trial must commence is tolled as

     of the date of the defendant's signing of this PIea Agreement.

2.   Term ofSupc:laised Release. The defendant understands that

     the court must impose a term of supervised release following

     any sentence of imprisonment exceeding one year, or when

     required by statute. The court may require a term of supervised

     release in any other case. In addition, the defendant

     understands that as a condition of any term of supervised
                                 D
 Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 4 of 34




     release or probation, the court must order that the defendant

     cooperate in the collection of a DNA sample if the collection of a

     sample is so authorized by law.

3. Manimum Sentence - Multiple Counts. The defendant
     understands that the total. maximum possible sentence for all

     charges is the combination ofpenalties described abovei that is,

     20 years   in prison and/or fines totaling $500,000,   3 years   of

     supervised release, the costs of prosecution. denial of certain

     federal benefrts and an assessment totaling $200.

4.   No Further Prosecution, Except Tax Charqes. The United

     States Attorney's Office for the Middle District of Pennsylvania

     agrees that   it will not bring any other criminal charges against

     the defendant directly arising out ofthe defendant's

     involvement in the offenses described above. However, nothing

     in this Agreement rvill limit prosecution for criminal tax

     charges, if any, arising out ofthose offenses.




                                   4
     Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 5 of 34




B. Fines and Assessments
   5.   Fine. The defendant understands that the court may impose         a

        fine pursuant to the Sentencing Reform Act of 1984. The x'illful

        failure to pay any fine imposed by the court. in full, may   be

        considered a breach ofthis Plea Agreement. Further, the

        defendant acknowledges that willful failure to pay the fine may

        subject the defendant to additional criminal violations and civil

        penalties pursuant to Title 18, United States Code, $ 3611, et

        seq.

   6.   Alternative Fine. The defendant understands that under the

        alternative fine section of Title 18, United States Code, $ 3571.

        the maximum Iine quoted above may be increased if the court

        finds that any person derived pecuniary gain or suffered

        pecuniary loss from the offense and that the maximum fine to

        be imposed,   if the court elects to proceed in this fashion, could

        be twice the amount of the gross gain or twice the amount of the

        gross loss resulling from the offense.



                                      5
    Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 6 of 34




7    Inmate Financial Res 1) o NS ib ilitv Prosram. If the court orders a

     fine or restitution as part ofthe defendant's sentence, and the

     sentence includes a term of imprisonment, the defendant agrees

     to voluntarily enter the United States Bureau of Prisons-

     administered program known as the Inmate Financial

     Responsibility Progr:am, through which the Bureau of Prisons

     will collect up to 50% of the defendant's prison salary, and up to

     50% of the balance of the defendant's inmate account, and apply

     that amount on the defendant's behalf to the payment of the

     outstanding fine and restitution orders.

8.   Special Asses sment. The defendant understands that the court

     will impose a special assessment of $100 for each count,

     pursuant to the provisions ofTitle 18, United States Code,     $


     3013. No later than the date of sentencing, the defendant or

     defendant's counsel shall mail a check in pa5,msn1 of the special

     assessment directly to the Clerk, United States District Court.

     Middle District of Pennsylvania. If the defendant intentionally

     fails to make this payment, that failure may be treated as a
                                  6
 Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 7 of 34




     breach of this Plea Agreement and may result in further

     prosecution, the filing ofadditional criminal charges, or a

     contempt citation.

9.   Coll          Financial Obli ation   .   In order to facilitate the

     collection of financial obligations imposed in connection with

     this case, the defendant consents and agrees:

     a    to futly disclose all assets in which the defendant has an

          interest or over which the defendant has control, directly or

          indirectly, including those held by a spouse, nominee, or

          other third partyi

     b.   to submit to interviews by the Government regarding the

          defendant's financial statusi

     c    to submit a complete, accurate, and truthful financial

          statement, on the form provided by the Government, to the

          United States Attorney's Office no later than 14 days

          following entry of the guilty pleai

     d.   whether represented by counsel or not, to consent to contact

          by and communication with the Government, and to waive
                                   7
      Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 8 of 34




             any prohibition against communication with a represented

             party by the Government regarding the defendant's

             frnancial status;

        e    to authorize the Government to obtain the defendant's

             credit reports in order to evaluate the defendant's ability to

             satisfy any financial obligations imposed by the courti and

        f.   to submit any financial information requested by the

             Probation Office as directed, and to the sharing of financial

             information betrveen the Government and the Probation

             Office.

C.   Sentencine Guidelines C

     10. Determination of Sentenci ns Guidelines. The defendant and

        counsel for both parties agree that the United States Sentencing

        Commission Guidelines, which took effect on November 1, 1987,

        and its amendments, as interpretedby United States v. Booker,

        543 U.S. 220 Q00il,      will apply to the offense or offenses to

        which the defendant is pleading guilty. The defendant further

        agrees   that any legal and factual issues relating to the
                                        8
 Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 9 of 34




   application ofthe Federal Sentencing Guidelines to the

   defendant's conduct, including facts to support any specfic

   offense characteristic or other enhancement or adjustment and

   the appropriate sentence within the statutory maximums

   provided for by law, will be determined by the court after

   briefing, a pre-sentence hearing, and./or a sentencing hearing.

11. Acceptance ofResponsibilitv- Two or Three Levels.     Ifthe
   defendant can adequately demonstrate recognition and

   affirmative acceptance of responsibility to the Government     as

   required by the Sentencing Guidelines, the Government will

   recommend that the defendant receive a two-level or three-level

   reduction in the defendant's offense level for acceptance of

   responsibility. The third level, if applicable, shall be within the

   discretion of the Government under U.S.S.G. $ 3E1.1. The

   failure ofthe court to find that the defendant is entitled to a

   two'level or three-level reduction shall not be a basis to void this

   Plea Agreement.


                                o
Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 10 of 34




12. Specific Sentencine Guidelines Recommendations. With respect

   to the application ofthe Sentencing Guidelines to the

   defendant's conduct, the parties agt'ee to recommend as follows:

    a.)     Pursuant to U.S.S.G.    S   2H1.1(aX1) and U.S.S.G.     g


    2A3.1(a)(2), the base offense level for each Deprivation of Civil

    Rights Under Color   oflaw     offense charged in Counts 1 and 2

    of the Information is 30 due to the sexual ofrenses committed

    by defendant.

           Pursuant to U.S.S.G.     S   2H1.1(b)(1), 6 levels are
   @,
      properly added to the base offense level by application ofthe

      following specific offense characteristic: the offense was

      committed under color of law.

    c.)    For purposes of the U.S.S.G., the parties agree to

    jointly recommend to the Court that the defendant        be

    sentenced to a term of 144 months' incarceration.

    d.)    Pursuant to U.S.S.G. Sections 1B1.2(c) and 181.3,

    relevant conduct in this case includes the defendant's

    unlawful conduct toward victim, A.N., on or about June          17,
                              10
Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 11 of 34




    2018, which constitutes a misdemeanor violation of Title 18,

    United States Code, Section 242, the facts of which are set

    forth in the parties'Joint Offense Conduct.

    e.)    Pureuant to U.S.S.G. Sections 1B1.2(c) and 181.3,

    relevant conduct in this case includes the defendant's

    unlawful conduct toward victim, AR., on or about Octnbet 24,

    2018, which constitutes a misdemeanor violation of Title 18,

    United States Code, Section 242, the facts of which are set

    forth in the parties' Joint Offense Conduct.

    f.)    Pursuant to U.S.S.G. Sections 1B1.2(c) and 181.3,

    relevant conduct in this case includes the defendant's

    unlawful conduct toward victim, S.E., on or about November

    11, 2018, which conetitutes a misdemeanor violation of   Title

    18, United States Code, Section 242, thie facts of which are set

    forth in the parties' Joint Offense Conduct.


  Each party reserves the right to make whatever remaining

  arguments it deems appropriate with regard to application of

                              11
     Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 12 of 34




         the United States Sentencing Commission Guidelines to the

         defendant's conduct. The defendant understands that none of

         these recommendations is binding upon either the court or the

         United States Probation Office, which may make di.fferent

        findings as to the application ofthe Sentencing Guidelines to

        the defendant's conduct. The defendant further understands

        that the United States will provide the court and the United

        States Probation Office all information in its possession that      it
        deems relevant to the application of the Sentencing Guidelines

        to the defendant's conduct.

D.   Sentencing Recommendation

     13. S ecial Conditions of P      tio   LT   ervl   Rele   e.   If
        probation or a term of supervised release is ordered. the United

        States may recommend that the court impose one or more

        special conditions, including but not limited to the follor+'ing:

        a   The defendant be prohibited from possessing a firearm or

            other dangerous weapon.


                                      t2
Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 13 of 34




  b.   The defendant make restitution, if applicable, the payment

       of which shall be   in accordance with a schedule to   be

       determined by the court.

  C    The defendant pay any fine imposed in accordance with a

       schedule to be determined by the court.

  d.   The defendant be prohibited from incurring new credit

       charges or opening additional lines ofcredit without

       approval ofthe Probation Office unless the defendant is in

       compliance with the payment schedule.

  e    The defendant be directed to provide the Probation Ofiice

       and the United States Attorney access to any requested

       financial information.

  f.   The defendant be confined in a community treatment

       center, halfway house, or similar facility.

  g.   The defendant be placed under home confinement.

  h.   The defendant be ordered to perform community service.




                                13
      Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 14 of 34




         I    The defendant be restricted from working in certain types of

              occupations or with certain individuals, if the Government

              deems such restrictions to be appropriate.

         j.   The defendant be directed to attend substance abuse

              counseling, which may include testing to determine whether

              the defendant is using drugs or alcohol.

         k.   The defendant be directed to attend psychiatric or

              psychological counseling and treatment in a program

              approved by the Probation Officer.

         l.   The defendant be denied certain federal benefits including

              contracts, grants. loans, fellowships and licenses.

         n1   The defendant be directed to pay any state or federal taxes

              and file any and all state and federal tax returns as

              required by law.

E.   Forfeiture of Assets

     14. Destruction O           alvers. The defendant agrees, should the

         United States deem it appropriate, to the destruction ofthe

         items seized during the course ofthe investigation. The
                                       t4
Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 15 of 34




  defendant agrees that the items may be destroyed by the

  investigative agency with or without a court order authorizing

  the destruction of the items seized. If the United States

  determines that a destruction order should be obtained, the

  defendant and defendant's counsel hereby concur in a motion for

  such an order. The defendant further agrees to waive all

  interest in the assets in any administrative orjudicial forfeiture

  proceeding, whether criminal or civil, state or federal. The

  defendant consents and waives all rights to compliance by the

  United States with any applicable deadlines under 18 U.S.C.    S


  983(d. Any related administrative claim frled by the defendant

  is hereby withdrawn. The defendant agrees to consent to the

  entry oforders offorfeiture for such property and waives the

  requirements of Federal Rules of Criminal Procedure 32.2 ard

  43(a) regarding notice ofthe forfeiture in the charging

  instrument, announcement ofthe forfeiture at sentencing, and

  incorporation offorfeiture in the judgment.


                              15
     Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 16 of 34




F.   Victims'Rights and le$ttqUA4

     15. Victims'Riehts. The defendant understands that pursuant to

        the Victim and Witness Protection Act, the Crime Victims'

        Rights Act, the Justice for AII Act, and the regulations

        promulgated under those Acts by the Attorney General ofthe

        United States, crime victims have the following rights:

        a    The right to be reasonably protected from the accused;

        b.   The right to reasonable, accurate, and timely notice ofany

             public court proceeding or any parole proceeding involving

             the crime, or of any release or escape ofthe accused;

        c    The right not to be excluded from any such public court

             proceeding, unless the court, after receiving clear and

             convincing evidence, determines that testimony by the

             victim would be altered materially if the victim heard other

             testimony at that proceedingi

       d.    The right to be reasonably heard at any public hearing in

             the district court involving release, plea, sentencing, or any

             parole proceeding. The defendant understands that the
                                     16
Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 17 of 34




        victim's comments and recommendations at any of these

        proceedings may be different than those ofthe parties to

        this Agreementi

   e    The reasonable right to confer with the attorney for the

        Government in the case. The defendant understands that

        the victim's opinions and recommendations given to the

        attorney for the Government may be different than those

        presented by the United States as a consequence ofthis

        Agreementi

  f.    The right to full and timely restitution as provided for by

        law. The attorney for the Government is required to "fully

        advocate the rights of victims on the issue of restitution

        unless such advocacy would unduly prolong or complicate

        the sentencing proceeding," and the court is authorized to

        order restitution by the defendant including, but not limited

        to, restitution for property loss, economic loss, personal

        injury, or deathi

   C.   The right to proceedings free from unreasonable delayi and
                                L7
 Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 18 of 34




   h.   The right to be treated with fairness and with respect for

        the victim's dignity and privacy.

16. Restitution. The defendant acknowledges that, pursuant to the

   Mandatory Restitution Act of April 24, 1996, Title 18, United

   States Code, $ 3663A, the court is required in all instances to

   order full restitution to all victims for the losses those victims

   have suffered as a result ofthe defendant's conduct. The

   defendant also agrees that the Government will seek and the

   court may impose an order of restitution as to victims of the

   defendant's relevant conduct. With respect to the payment of

   restitution, the defendant further agrees that, as part ofthe

   sentence in this matter, the defendant shall be responsible for

   making payment of restitution in full, unless the defendant can

   demonstrate to the satisfaction ofthe court that the defendant's

   economic circumstances do not allow for the payment of       full

   restitution in the foreseeable future, in which   case the

   defendant will be required to make partial restitution

   payments. In addition to the schedule of payments that may          be

                                18
Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 19 of 34




  established by the court, the Defendant understands and agr:ees

  that, pursuant to the Mandatory Victims Restitution Act of

  1996 and the Justice For   All   Act of 2004, victims of Federal

  Crime are entitled to full and timely restitution. As such, these

  payments do not preclude the government from using other

  assets or income of the Defendant to satisfy the    restitution

  obligation. The Defendant understands and agrees that the

  United States Attorney's Office, by and through the Financial

  Litigation Unit, has the obligation and the right to pursue any

  legal means, including but not Iimited to, submission of the debt

  to the Treasury Offset Program, to collect the full amount of

  restitution owed to the victim(s) in a timely fashion. Although

  the defendant may reserve the right to contest the amount of

  restitution owed, the defendant agrees to take aII steps to

  faciiitate collection of all restitution. including submitting to

  debtor's exams as directed by the Government. Towards this

  goal, the defendant agrees to waive any further notice of

  forfeiture and agrees that the United States may, at its sole
                               19
Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 20 of 34




   election, elect to pursue civil and/or criminal forfeiture in the

   amount of the victim restitution owed in this case, and the court

   may enter both a restitution order and a forfeiture judgment in

   the amount ofany unpaid restitution found by the court to be

   due and owing at the time of sentencing in this matter. The

   defendant consents to the filing of any civil complaint or

   superseding information which may be necessary to perfect a

  forfeiture order and further stipulates and agrees that the

   defendant's guilty plea constitutes an admission to all matters

  legally and factually necessary for entry ofa forfeiture order in

  this case. The parties agree that any restitution payments

  obtained by the United States or the victim will be applied by

  the United States to reduce both the restitution obligation in

  this case and the amount ofthe outstanding forfeiture order

  entered by the court. The parties further agree that the

   Government will recommend that any assets recovered through

  forfeiture proceedings be remitted to crime victims to reduce the

   defendant's restitution obligation in this case. The defendant
                               20
    Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 21 of 34




       acknowledges that the making ofany payments does not

       preclude the Government from using other assets or income of

       the defendant to satisfii the restitution obligations. The

       defendant understands that the amount ofrestitution

       calculated for purposes of Chapter 5 of the Sentencing

       Guidelines might be different from the amount of loss calculated

      for purposes of Chapter 2 ofthe Sentencing Guidelines.

G. Information   Provided to Court and Probation Offi.ce

   17. Backeround Information for Probation Office. The defendant

      understands that the United States will provide to the United

      States Probation Office all information in its possession that the

      United States deems relevant regarding the defendant's

      background, character, cooperation, if any, and involvement in

      this or other offenses.

   18. Obiections to Pre-Sentence Repert. The defendant understands

      that pursuant to the United States District Court for the Middle

      District of Pennsylvania "Policy for Guideline Sentencing" both

      the United States and defendant must communicate to the
                                   27
Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 22 of 34




  Probation Officer within 14 days after disclosure of the pre-

  sentence report any objections they may have as to material

  information, sentencing classi-fications, sentencing guideline

  ranges, and policy statements contained in or omitted from the

  report. The defendant agrees to meet with the United States at

  Ieast five days prior to sentencing in a good faith attempt to

  resolve any substantive differences. If any issues remain

  unresolved, they shall be communicated to the Probation Officer

  for inclusion in an addendum to the pre-sentence report. The

  defendant agrees that unresolved substantive objections will be

  decided by the court after briefing, or a pre'sentence hearing, or

   at the sentencing hearing where the standard or proofwill be a

   preponderance ofthe evidence, and the Federal Rules of

   Evidence, other than with respect to privileges, shall not apply

   under Fed. R. Evid. 1101(0(3), and the court may consider any

   reliable evidence, including hearsay. Objections by the

   defendant to the pre'sentence report or the court's rulings,   will

   not be grounds for withdrawal of a plea of guilty.
                               22
 Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 23 of 34




19. Relev ant Sente    s   Infor    tion. At the   sente ncing, the

   United States will be permitted to bring to the court's attention,

   and the court will be permitted to consider, all relevant

   information about the defendant's background, character and

   conduct, including the conduct that is the subject ofthe charges

   that the United States has agreed to dismiss, and the nature

   and extent of the defendant's cooperation, if any. The United

   States will be entitled to bring to the court's attention and the

   court will be entitled to consider any failure by the defendant to

   fulfill any obligation under this Agreement.
20. Non- imitation on Governm ent's Res       nse. Nothing     in this

   Agreement shall restrict or limit the nature or content of the

    United States' motions or responses to any motions filed on

    behalf of the defendant. Nor does this Agreement in any way

    restrict the government in responding to any request by the

    court for briefing, argument or presentation of evidence

    regarding the application ofSentencing Guidelines to the


                                   oc
     Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 24 of 34




        defendant's conduct, including but not limited to, requests for

        information concerning possible sentencing departures.

H.   Court Not Bound by PIea Asreement

     21. Court Not Bound by Terms. The defendant understands that

        the court is not a party to and is not bound by this Agreement,

        or any recommendations made by the parties. Thus, the court is

        free to impose upon the defendant any sentence up to and

        including the maximum sentence of imprisonment for 20 years,

        a fine of $500,000, a maximum term of supervised release of up

        to 3 years, which shall be served at the conclusion ofand in

        addition to any term of imprisonment, the costs of prosecution,

        denial of certain federal benefits, and assessments totaling

        $200.

     22. No Withdrawal of PIea Based o    S entence   or Reco mmendations.

        If the court imposes a sentence with which the defendant is

        dissatisfied, the defendant will not be permitted to withdrarv

        any guilty plea for that reason alone, nor will the defendant be

        permitted to withdraw any pleas should the court decline to
                                   24
      Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 25 of 34




        follow any recommendations by any of the parties to this

        Agreement.

I.   Breach ofPlea       ment bv Defendant

     23. Breach of Asreement. In the event the United States believes

        the defendant has failed to ful{ilI any obligations under this

        Agreement, then the United States shall, in its discretion, have

        the option ofpetitioning the court to be relieved ofits

        obligations. Whether the defendant has completely fulfilled all

        of the obligations under this Agreement shall be determined by

        the court in an appropriate proceeding during which any

        disclosures and documents provided by the defendant shall be

        admissible, and during which the United States shall be

        required to establish any breach by a preponderance ofthe

        evidence. In order to establish any breach by the defendant, the

        United States is entitled to rely on statements and evidence

        given by the defendant during the cooperation phase ofthis

        Agreement, if any.



                                    25
 Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 26 of 34




24. Remedies for Breach. The defendant and the United States

   agree that in the event the court concludes that the defendant

   has breached the Agreement:

   a    The defendant will not be permitted to withdraw any guilty

        plea tendered under this Agreement and agrees not to

        petition for withdrawal of any guilty plea;

   b.   The United States will be free to make any

        recommendations to the court regarding sentencing in this

        case;

   c    Any evidence or statements made by the defendant during

        the cooperation phase of this Agreement, if any, will be

        admissible at any trials or sentencingsi

   d. The United States will be free to bring any other charges it
        has against the defendant, including any charges originally

        brought against the defendant or which may have been

        under investigation at the time ofthe plea. The defendant

        waives and hereby agrees not to raise any defense to the



                               26
 Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 27 of 34




          reinstatement ofthese charges based upon collateral

          estoppel, Double Jeopardy, or other similar grounds.

25. Violation of Law While Plea or Sentence Pendine. The

   defendant understands that      it is a condition ofthis   Plea

   Agreement that the defendant refrain from any further

   violations of state, local, or federal law while awaiting plea and

   sentencing under this Agreement. The defendant acknowledges

   and agrees that if the government receives information that the

   defendant has committed new crimes while awaiting plea or

   sentencing in this case, the government may petition the court

   and,   ifthe couft finds by a preponderance ofthe    evidence that

   the defendant has committed any other criminal offense while

   awaiting plea or sentencing, the Government shall be free at its

   sole election to   either: (a) withdraw from this AgreemenU or (b)

   make any sentencing recommendations to the court that             it
   deems appropriate. The defendant       further understands and

   agrees   that, if the court finds that the defendant has committed

   any other offense while awaiting plea or sentencing, the
                                 27
      Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 28 of 34




         defendant will not be permitted to withdraw any guilty pleas

         tendered pursuant to this Plea Agreement, and the government

         will be permitted to bring any additional charges that it may

         have against the defendant.

J.   Licensine. Resisna      and Decertification

     26. Revocation of Police Officer Certifrcation. The defendant

        understands and agrees that his Municipal Police Officer

        Certification will be revoked by the Pennsylvania Municipal

        Police Officers' Education and Training Commission upon his

        conviction for the instant offenses.

K.   Deportation

     27. Deportation/Removal from the United States. The defendant

        understands that, ifdefendant is not a United States citizen,

        deportation/removal from the United States is a possible

        consequence   ofthis plea. The defendant further agrees that

        this matter has been discussed with counsel who has explained

        the immigration consequences of this plea. Defendant still

        desires to enter into this plea after having been so advised.
                                    28
      Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 29 of 34




L. Appea] Waiver
     28. Appeal Waiver    - Direct. The defendant   is aware that Title 28,

         United States Code, $ 1291 affords a defendant the right to

         appeal a judgment ofconviction and sentencei and that Title 18,

         United States Code, $ 3742(a) affords a defendant the right to

         appeal the sentence imposed. Acknowledging all of this, the

         defendant knowingly waives the right to appeal the conviction

        and sentence. This waiver includes any and all possible

        grounds for appeal, whether constitutional or non-

        constitutional, including, but not limited to, the manner in

        which that sentence was determined in light of United States      v.

        Booker 543 U.S. 220 (200il. The defendantfurther

        acknowledges that this appeal waiver is binding only upon the

        defendant and that the United States retains its right to appeal

        in this   case.

M.   Other Provisions

     29. No Civil Claims or Suits. The defendant agrees not to pursue or

        initiate any civil claims or suits against the United States of
                                    29
Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 30 of 34




   America, its agencies or employees, whether or not presently

   known to the defendant, arising out ofthe investigation,

   prosecution or cooperation, if any, covered by this Agreement,

   including but not limited to any claims for attorney's fees and

   other litigation expenses arising out ofthe investigation and

   prosecution of this matter. By the defendant's guilty plea in

   this matter the defendant further acknowledges that the

   Government's position in this litigation was taken in good faith,

   had a substantial basis in law and fact and was not vexatious.

30. PIea Asreement Serves Ends of Justice. The United States is

   entering into this Plea Agreement with the defendant because

   this disposition ofthe matter fairly and adequately addresses

   the gravity ofthe series ofoffenses from which the charges are

   drawn, as well as the defendant's role in such offenses, thereby

   serving the ends of justice.

31. Mer   r of All Prior Ne   tiations. This document states the

   complete and only Plea Agreement betrveen the United States

   Attorney for the Middle District of Pennsylvania and the
                                  30
 Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 31 of 34




    defendant in this case, and is binding only on the parties to this

    Agreement and supersedes all prior understandings or plea

    offers, whether written or oral. This agreement cannot be

    modified other than in writing that is signed by all parties or on

    the record in court. No other promises or inducements have

    been or   will be made to the defendant in connection with this

    case, nor have any predictions or threats been made   in

   connection with this plea. Pursuant to Rule 11 of the Federal

   Rules of Criminal Procedure. the defendant certifies that the

   defendant's plea is knowing and voluntary, and is not the result

   of force or threats or promises apart from those promises set

   forth in this written Plea Agreement.

32. Defendant is Satisfied w-ith Assistance of Counsel. The

   Defendant agrees that the defendant has discussed this case

   and this plea agreement in detail with the defendant's attorney

   who has advised the defendant ofthe defendant's Constitutional

   and other trial and appeal rights, the nature ofthe charges, the

   elements of the offenses the United States would have to prove
                                 31
Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 32 of 34




   at trial, the evidence the United States would present at such

   trial, possible defenses, the advisory Sentencing Guidelines and

   other aspects of sentencing, potential losses of civil rights and

   privileges, and other potential consequences ofpleading guilty

   in this case. The defendant agrees that the defendant is

   satisfied with the legal services and advice provided to the

   defendant by the defendant's attorney.

33. Deadline for Acceptance of Plea Asreement. The original of this

   Agreement must be signed by the defendant and defense

   counsel and received by the United States Attorney's Office on

   or before 5:00 p.m., on October 18, 2019, otherwise the offer

   may, in the sole discretion of the Government, be deemed

   withdrawn.

34. Required Sienatures. None of the terms of this Agreement shall

   be binding on the Office of the United States Attorney for the

   Middle District of Pennsylvania until signed by the defendant

   and defense counsel and then signed by the United States

   Attorney or his designee.
                               32
       Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 33 of 34




                          ACKNOWLEDGMENTS

     I have read this agreement and carefully reviewed every part ofit
with my attorney. I fully understand it and I voluntarily agree to it.


tl-r5-    g
                                                                                )
Date                                       MARK                ICKER
                                           Defendant


        I am the defendant's counsel. I have carefully reviewed every part
of this agreement with the defendant. To my knowledge, my client's
decision to enter into this agreement is an informed and voluntary one.


u   lrfta
Date                                                              wN,    ESQ.
                                           Counsel for         fendant



                                           DAVID J. FREED
                                           United States Attorney


                                   By:
Date                                         I HELLE OLSHEFS
                                           Assistant Uni d States Attorney
                                                           I
                                   By:
                                           JE          S   JOHN
                                                istant United States Attorney


                                     Jt)
       Case 3:19-cr-00338-MEM Document 3 Filed 11/21/19 Page 34 of 34




                                         ERIC DREIBAND
                                         Assistant Attorney General
                                         U.S. Department of Justice


ll'zo-
Date
         zot9                      By:    A^^fl*L
                                         S}IAN PATEL
                                         Trial Attorney
                                         Civil Rights Division




                                    34
